aggregate percentage of different minority groups in the community, he
                  failed to allege that a distinct group had been underrepresented. As he
                  did not allege sufficient facts to warrant further inquiry, the district court
                  did not err in denying Moreno's claim without conducting an evidentiary
                  hearing.
                              Second, Moreno argues that the district court erred in denying
                  his motion to suppress his statements to police as he invoked his right to
                  remain silent and his right to counsel. We disagree. The record does not
                  indicate that Moreno invoked his right to counsel or to remain silent
                  regarding the instant charges. Moreno was given Miranda' warnings
                  prior to questioning. He inquired about his representation by counsel as it
                  related to the other charges for which he was represented, but this mere
                  inquiry did not amount to an unequivocal invocation of his right to counsel
                  on the instant charges.    See •Berghuis v. Thompkins, 560 U.S. 370, 381
                  (2010) (providing that an accused must invoke his right to remain silent
                  unambiguously); Kaczmarek v. State, 120 Nev. 314, 329, 91 P.3d 16, 27
                  (2004) (requiring unambiguous invocation of right to counsel). Moreno
                  continued with the interview and did not ask for counsel or express a
                  desire not to answer questions at any time thereafter.      See Berghuis, 560
                  U.S. at 384 ("Where the prosecution shows that a Miranda warning was
                  given and that it was understood by the accused, an accused's uncoerced
                  statement establishes an implied waiver of the right to remain silent.");
                  Mendoza v. State, 122 Nev. 267, 276, 130 P.3d 176, 182 (2006) (stating
                  that written or oral statement of waiver of right to remain silent
                  unnecessary but waiver of right may be inferred from actions and words of


                        'Miranda v. Arizona, 384 U.S. 436 (1966).


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ea
                accused). Given this context, the district court did not err in denying the
                motion to suppress.
                            Third, Moreno contends that the district court erred in
                permitting the State to shift the burden of proof to Moreno to provide an
                alibi during questioning by Detective Nelson. We conclude that the
                district court did not err in concluding that no prosecutorial misconduct
                occurred. The State's questioning did not suggest that Moreno had to
                produce an alibi or testify on his behalf. See Evans v. State, 117 Nev. 609,
                631, 28 P.3d 498, 513 (2001) ("Generally, prosecutorial comment on the
                failure of the defense to present witnesses or evidence impermissibly shifts
                the burden of proof."). Instead, it sought to establish that Moreno had an
                opportunity to commit the charged crimes. Moreover, the jury was
                instructed that the State bore the burden of proving the facts supporting
                the charges beyond a reasonable doubt and that Moreno did not have to
                prove his innocence or call witnesses on his behalf. Therefore, the district
                court did not abuse its discretion in overruling the objection.
                            Fourth, Moreno argues that the State introduced evidence
                that his DNA was found on a pistol that was found in an uncharged
                robbery in violation of a district court order denying the State's motion to
                admit evidence of other crimes. We discern no abuse of discretion.       See
                Mclellan v. State, 124 Nev. 263, 267, 182 P.3d 106, 109 (2008). Although
                the district court denied the State's motion to admit evidence of the
                uncharged robbery during which the pistol was dropped, the district court
                ruled that evidence that Moreno's DNA was found on the pistol was
                admissible. The fact that Moreno possessed a pistol less than two weeks
                after the charged armed robberies is relevant to whether he committed the
                armed robberies. See NRS 48.015 (relevant evidence tends "to make the

SUPREME COURT
        OF
     NEVADA
                                                       3
(01 I94Th
                 existence of any fact that is of consequenceS to the determination of the
                 action more or less probable").
                             Having considered Moreno's contentions and concluding that
                 they lack merit, we
                             ORDER the judgment of conviction AFFIRMED.


                                                                                        J.




                                                            Gibbons


                                                                                        J.




                 cc: Hon. Valerie Adair, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A    e